DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claims Status

Claims 1-16 are pending.




Allowable Subject Matter


Claims 1, 4-8 and 11-16 are allowed.
Claims 2-3, and 9-10 are canceled.
The following is an examiner’s statement for reasons of allowance because the prior art of records (US 2017/0242195 A1) Xuefeng Lin et al., in view of (US 9,417,390 B2) Wayne V. Sorin et al., has failed alone or in combination to teach the claim limitations (as shown in bold and underlined):
Regarding claim 1, A multi-path multi-mode light signal aggregation, transmission and separation apparatus, comprising a shell, and an array lens module, an aggregation lens module and a collimation lens module which are arranged on a substrate in the shell, wherein the array lens module, the aggregation lens module and the collimation lens module are all bidirectional;
the array lens module is configured to collimate and totally reflect multi-path multi-mode light signals having different frequencies and emitted by an emitting 
the collimation lens module is further configured to collimate the received single-path multi-mode light signal to the aggregation lens module; the aggregation lens module is further configured to disperse the single-path multi-mode light signal into multi-path multi-mode light signals with different frequencies; and the array lens module is further configured to totally reflect the multi-path multi-mode light signals with different frequencies to a receiving terminal,
wherein the array lens module uses one or more lenses,
wherein each lens comprises a first surface, a second surface, and a third surface,
wherein the multi-path multi-mode light signals emitted by the emitting terminal enter the lenses through the first surfaces of the lenses, are reflected by the second surfaces, then are transmitted out of the lenses through the third surfaces, and enter the aggregation lens module, and 
wherein the multi-path multi-mode light signals dispersed by the aggregation lens module enter the lenses through the third surfaces of the lenses, are reflected by the second surfaces, then are transmitted out of the lenses through the first surfaces, and enter the receiving terminal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion





The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 6563976 B1	Grann; Eric B. et al.
US 9331782 B2	Sorin; Wayne V. et al.
US 20130330080 A1	LI; Weilong et al.
US 9417390 B2	Sorin; Wayne V et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636